In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                  No. 07-16-00301-CV


   IN THE MATTER OF THE MARRIAGE OF AUBREY DWAYNE GARRETT AND
     DEANN CHERYL GARRETT AND IN THE INTEREST OF R.B.G., A CHILD

                          On Appeal from the 108th District Court
                                   Potter County, Texas
             Trial Court No. 87987-E, Honorable Douglas Woodburn, Presiding

                                 December 22, 2016

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant, DeAnn Cheryl Garrett, has filed a motion to voluntarily dismiss her

appeal. Without passing on the merits of the case, we grant the motion pursuant to

Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having dismissed

the appeal at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.


                                                             Per Curiam